Citation Nr: 1509100	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability on a direct basis.

2.  Entitlement to service connection for a low back disability as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to April 1987 and from June 1987 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for a low back disorder.

The issue of entitlement to service connection of a low back disability as secondary to a service-connected disease or injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In-service mechanical back pain was acute and resolved.  A chronic low back disability was not manifest during service and is unrelated to service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2010.  The claim was last adjudicated in May 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  VA afforded the Veteran an adequate examination and obtained a medical etiological opinion with respect to his low back disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to service connection for a low back disability on a direct basis is thus ready to be considered on the merits.




Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  Id.  

The Veteran has not claimed nor does the evidence show findings of arthritis in his back within one year from separation from service in June 1991 or current findings of arthritis.  Thus, service connection on a presumptive basis or based on a showing of a chronic disease or continuity of symptomatology is not warranted in this case. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's low back disability on a direct basis is not warranted.

The record for the Veteran's first period of service shows that upon entrance to and exit from active duty, the Veteran's spine was normal.  See October 1982 and August 1988 Reports of Medical Examination.  Service treatment records (STR's) for the first period reveal no complaints of low back pain.  In a July 1986 Report of Medical History, the Veteran denied recurrent back pain.

The entrance examination for the Veteran's second period of active duty also shows the condition of the Veteran's spine was normal.  The Veteran denied recurrent back pain in an April 1987 Report of Medical History.  STR's for the second period show that in April 1989, the Veteran sustained an injury to his low back while wrestling.  There was a report of low back pain of two days' duration.  Treatment was short term management and light duty.  The STR's contain no other evidence of treatment of the Veteran's low back, nor any complaints by the Veteran of low back pain.  A May 1991 separation examination shows that the Veteran's spine was normal.  In a May 1991 Report of Medical History, the Veteran denied a history of recurrent back pain.

Post-service, the Veteran's first complaint of low back pain, on this record, was in connection with chiropractic treatment in 2002.  These private medical records, covering the period from August 2002 to September 2010, reveal frequent treatment by a chiropractor generally due to injuries the Veteran sustained while engaging in physical labor and employment activities.  

The October 2010 VA examination report assessed the Veteran's low back pain as being a mechanical muscular condition that is more than likely the natural progression of age and work circumstances.  The VA examiner noted in the report that the April 1987 STR's indicate an incidence of muscle spasms/low back pain resulting from a wrestling injury, with a diagnosis of mechanical back pain, and that was treated with short term management and light duty.  The VA examiner noted that neither of the Veteran's separation examinations from the Air Force or the Army indicated low back pain.  

In light of the above, the Board finds that service connection for a low back disability on a direct basis is not warranted, as the evidence preponderates against a nexus between the Veteran's current back disability and service.  

The Veteran's statements either directly asserting or implying a nexus between the in-service low back injury and the post-service low back disability constitute evidence in favor of the claim.  These statements consist of: statements in his August 2010 VA claim form in which he asserted chronic back pain since injuring his lower back in Fort Hood, Texas; those made to the VA examiner in the October 2010 VA spine examination in which he stated that low back pain started in service with no specific injury, event or trauma that started it, and since then, he has had recurrent episodes of lower back muscle spasms and pain; and, a statement in his March 2012 VA Form 9 in which he asserts his in-service injury is a "primary disability."  These statements are contradicted by other statements the Veteran made refuting the claim.  

Specifically, the Veteran reported no recurrent back pain in the post-injury, May 1991 Report of Medical History.  In his April 2011 Notice of Disagreement, he states that it was "never [his] intention to infer or imply that [his] lower back condition is a direct result of military service."  In addition, the October 2010 VA examination report shows that the Veteran stated that there was no specific injury or event or trauma in service that started his low back pain.  Because the May 1991 Report of Medical History was made contemporaneously with the relevant time period, the Board assigns this evidence high probative weight. 

The Board acknowledges the Veteran's contention that the May 1991 separation examination is invalid because he was on a thirty day terminal leave and therefore could not have undergone an examination in Texas on that date.  However, the Board finds that the May 1991 separation examination report is consistent with other records in the Veteran's STR's.  Additionally, the Veteran's June 1991 discharge date is consistent with the Veteran's 30 day terminal leave having taken place in June 1991, after his separation examination in May 1991.  Accordingly, the Board declines to reduce the credibility and probative weight of the May 1991 separation examination.

Additional evidence against the claim is the October 2010 VA medical opinion in which the VA examiner concluded that the Veteran's current symptomology is more than likely the natural progression of age and work circumstances.  This opinion is strong, well-reasoned, based on all the evidence of record, and rendered by a professional with specialized medical training, knowledge, and experience in discussing issues of medical etiology.  As such, the Board finds that the credibility and probative weight of the October 2010 opinion is greater than the Veteran's lay contentions regarding the relationship between the in-service and post-service injuries.

The claim is further weakened by the lack of evidence of symptoms of, or treatment for, low back pain until at least eleven years from the Veteran's discharge from active duty.  According to the August 2002 to September 2010 private medical records, the Veteran first began treatment for his post-service low back pain in August 2002.  Such a large span of time until his initial treatment for low back pain casts doubt on any claim by the Veteran that his current disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Here, we are not faced with silence alone.  Rather, the record affirmatively establishes that the Veteran's spine was normal at separation, and he denied a history of recurrent back pain at that time.  When seen in August 2002, he reported a history of low back pain with onset the prior Saturday, rather than an in-service event.  In sum, the assertion of onset with ongoing symptoms since service is not credible.

For the above reasons, the Board finds the credible and probative evidence against a nexus outweighs the credible and probative evidence in favor of a nexus.  As the preponderance of the evidence is against the claim of service connection for a low back disability on a direct basis, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A § 5107(b); Gilbert, 1 Vet. App. at 55-57 (1990).  Thus, service connection for a low back disability on a direct basis is not warranted.


ORDER

Service connection for a low back disability on a direct basis is denied.



REMAND

The issue of service connection for a low back disability as secondary to a service-connected right knee disability is remanded for purposes of further evidentiary development.  Specifically, a new medical opinion addressing the relationship between the back disability and the service-connected right knee disability must be obtained.  While the October 2010 medical opinion appears to address secondary service connection, the rationale provided pertains to direct service connection, rather than to secondary service connection, as it does not address the effect of the service-connected right knee on the low back.  Moreover, the issue of aggravation is not addressed in the October 2010 medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the examiner who conducted the October 2010 VA spine examination, if available, to obtain a medical opinion to address the etiological nature of the low back disability.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  The claims file must be made available to the examiner for review of the case prior to rendering the medical opinion. 

After reviewing the claims file, the examiner is asked to express the following opinion:

Whether it is at least as likely as not (probability of 50 percent) that the Veteran's low back disability is proximately due to, the result of, or aggravated by (i.e. worsened beyond the normal progression by) the service-connected right knee disability.

The examiner should provide supporting rationale for all opinions expressed.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


